DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant elected group I, claims 1-9 and 16-20 for examination.

Claim Objections
3.	Claim 7 is objected to because of the following informalities:  
	In claim 7, line 2, change “operably coupled to an input of a first nonlinear,” to - operably coupled to an input of a first nonlinear electronic oscillator, -. Appropriate correction is required.

                                                      Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of copending Application No. 17/007,649.  An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the present application is anticipated by claim 1 of copending Application No. 17/007,649.  Specifically, since claim 1 of copending Application No. 17/007,649 uses extra elements, a reference oscillator, unidirectionally coupled to each oscillator in the network of oscillators, to emit a reference waveform to each oscillator in the network of oscillators; and a latching circuit, coupled to the network of oscillators and the reference oscillator, to generate a bit stream representing phases of the oscillatory waveforms with respect to the reference waveform, wherein the system comprises a Viterbi decoder and each oscillator in the network of oscillators represents a node in a trellis of the Viterbi decoder, with the oscillators in the network of oscillators that are in-phase representing respective correct message bits and the oscillators in the network of oscillators that are out of phase representing respective incorrect message bits that are not required in claim 1 of the present application.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sinha et al., NPL: “Enabling Resonant Clock Distribution with Scaled On-Chip Magnetic Inductors“ (hereinafter Sinha).
As per claims 1, 6 and 16, Sinha teaches a network of nonlinear electronic oscillators, wherein each nonlinear electronic oscillator in the network of nonlinear electronic oscillators is differentially coupled to each other nonlinear electronic oscillator in the network of nonlinear electronic oscillators (see abstract, Fig. 4 and Fig. 5).
As per claim 2, Sinha further teaches that a first nonlinear electronic oscillator in the network of nonlinear electronic oscillators comprises an injection-locked frequency divider circuit (see page 108, col.1, lines 10-15).
As per claim 3, Sinha further teaches that the injection-locked frequency divider circuit comprises: a resonant circuit; a first transistor, in series with the resonant circuit, having a first gate to receive a first input from a second nonlinear electronic oscillator in the network of nonlinear electronic oscillators, the first input driving the resonant circuit; and a second transistor, in series with the resonant circuit, having a second gate to receive a second input from the second nonlinear electronic oscillator, the second input driving the resonant circuit (see abstract, Fig. 4 and Fig. 5).
As per claim 8, Sinha further teaches an asymmetrically weighted connection between a first nonlinear electronic oscillator and a second nonlinear electronic oscillator in the network of nonlinear electronic oscillators. (see page 105, section III, Resonant Clock Design using Scaled Magnetic Inductors).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 4, 5, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha in view of Mirzaei et al., NPL: “The Quadrature LC Oscillator: A Complete Portrait Based on Injection Locking” (hereinafter Mirzaei).
Sinha teaches the system as stated above except that the resonant circuit comprises a pair of cross-coupled transistors in series with a pair of inductors and capacitors.
Mirzaei teaches This feature (see Fig. 2 (a)).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mirzaei’s teaching into Sinha’s invention because it would provide a better phase noise performance.  Therefore, more accurate analysis of the system performance would be performed.

7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sinha in view of Manku (US Pub. No. 2006/0148438).
Sinha teaches the system as stated above except for a filter, operably coupled to an input of a first nonlinear, to remove a direct current (DC) portion of the coherent sum of signals from the other nonlinear electronic oscillators in the network of nonlinear electronic oscillators.
Manku teaches placing a blocking DC components using high pass filter (see paragraphs [0100] and [0125]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Manku’s teaching into Sinha’s invention because it would reduce noise in the system.  Therefore, more accurate analysis of the system performance would be performed.

8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sinha in view of Kalia et al., NPL: “A Simple, Unified Phase Noise Model for Injection-Locked Oscillators” (hereinafter Kalia).
Sinha teaches the system as stated above except for an oscillator, operably coupled to each nonlinear electronic oscillator in the network of nonlinear electronic oscillators, to inject a super-harmonic injection-locking signal into each nonlinear electronic oscillator in the network of nonlinear electronic oscillators.
Kalia teaches simple, unified phase noise
model for injection-locked oscillators (ILO), including sub-harmonic (i.e., in a ILFM) and super-harmonic injection (i.e., in a ILFD) scenarios (see abstract and col. 1, section I, Introduction, lines 21-24). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kalia’s teaching into Sinha’s invention because it would synchronize the oscillators to an external signal.  Therefore, more accurate analysis of the system performance would be performed. 

9.	Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha in view of Mirzaei and further in view of Hu et al. (NPL: “A 0.6 mW/Gb/s, 6.4–7.2 Gb/s Serial Link Receiver Using Local Injection-Locked Ring Oscillators in 90 nm CMOS” (hereinafter Hu).
	The combination of Sinha and Mirzaei teaches the system as stated above except that a first high-pass filter, in series with the first gate and the second nonlinear oscillator, to weight the first input (claim 19) and a second high-pass filter, in series with the second gate and the second nonlinear oscillator, to weight the first input (claim 20).
	Hu teaches this feature (see Fig. 6(a), where the Rs, C circuits represent the first and the second high-pass filters). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hu’s teaching into the combination of Sinha and Mirzaei’s teaching because it would reduce noise in the system.  Therefore, more accurate analysis of the system performance would be performed.
Prior art
10.	The prior art made record and not relied upon is considered pertinent to applicant’s disclosure:
Stevenson et al. [‘774] disclose a system, apparatus, and method to connect an oscillator network to multiple parallel oscillator circuits. The apparatus may include multiple modules located within a platform, where each of the multiple modules includes an internal oscillator circuit and the platform includes an input port; and an oscillator network located external to the platform. The oscillator network is coupled to each of said internal oscillator circuits through the input port.
Kennedy et al. [‘782] disclose  an injection-locked frequency divider adapted to generate a signal at an output frequency from an input frequency over a large range of input frequencies. The injection-locked frequency divider comprises an LC oscillator adapted with direct injection and a first and a second complementary transistor connected across a resonant circuit to provide a differential input signal.
Zerbe et al. [‘617] disclose multiple injection-locked oscillators (ILOs) having spectrally-staggered lock ranges are operated in parallel to effect a collective input frequency range for achieving a fast locking and wide input frequency range. After each input frequency change, the ILO output clocks are evaluated according to one or more qualifying criteria to select one of the ILOs as the final clock source and disable the remaining ILOs until the next input frequency change.
 
    Contact information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857